PER CURIAM:
Claimant, Floyd Williams, brought this action to recover damages resulting from crude oil seeping into his water supply from an abandoned oil and gas well. Claimant and counsel for the respondent, Donna S. Quesenberry, Senior Assistant Attorney General, entered into Joint Stipulations of Fact, which was filed with the Court. The Joint Stipulations of Fact stated the following:
1. An abandoned oil and gas well (API #47-079-464) is located approximately 150 feet from claimant’s water well on Trace Creek Road, Hurricane, West Virginia.
2. The plugging and filling of this oil and gas well (API #37-079-464) was commenced on October 10, 1950, and was completed November 11, 1950.
3. Claimant first noticed crude oil and/or natural gas in his water supply on or about May 24,1993.
4. Claimant filed a complaint with the West Virginia Division of Environmental Protection, Section of Oil and Gas, on or about June 3,1993.
5. On or about June 22, 1993, Inspector Glen Robinson investigated claimant’s complaint.
6. As a result of Inspector Glen Robinson’s investigation, it was determined that at least one source of the crude oil and/or natural gas in claimant’s water supply is from API #47-079-*103464.
7. According to records maintained by the West Virginia Division of Environmental Protection, Section of Oil and Gas, API #47-079-464 was owned by C.D. Raines of Hurricane, West Virginia (now deceased).
8. Other than filing a complaint with the West Virginia Division of Environmental Protection, Section of Oil and Gas, claimant has taken no steps as an interested party to replug API #47-079-464.
9.The Division of Environmental Protection has taken steps pursuant to the West Virginia Abandoned Well Act to plug or replug the abandoned oil and gas well, API #47-079-464.
The Court, having reviewed the Joint Stipulations of Fact, and, also, having reviewed W.Va. Code §22-5-1- et. seq., which is the West Virginia Abandoned Well Act, has determined that claimant has not established a basis for a claim against the respondent. The statutes under the West Virginia Abandoned Well Act provide a method for respondent to plug old oil and gas wells. The statutes do not attach liability to the State of West Virginia for the contamination of water wells from crude oil and/or natural gas seeping from abandoned wells. The State has been given responsibility for plugging wells, but this responsibility does not extend to liability upon the State for other problems caused by these abandoned wells.
In accordance with the findings of fact and conclusions of law as stated hereinabove, the Court is of the opinion to and does deny this claim.
Claim disallowed.